Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s response filed 12/17/2021 has been entered.  Examiner acknowledges the following by applicant: 
Status of claims
Claims 1-30, 34-35, 39, 42-47 had been canceled.
Claims 31, 40 have been amended and introduced new limitation (new ground of rejection).
New claim 48 is added. 
Notes: on 5/8/2020, applicant also elected species SEQ ID NO: 7 from SEQ ID NOs: 7-12, without traverse.   
In summary, claims 31-33, 36-38, 40-41, and 48 are pending and examined in the office action.  Non-elected species stand withdrawn. 
All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration: 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 8/23/2021, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 12/27/2021 have been fully considered but are not deemed fully persuasive.

Objections to specification
In [0035], the “triacycl glyceride” appears to be a typographic error, and should be changed to --- triacyl glyceride--- instead.   Also see “Claim Objections” below. 


Claim Objections
Claims 31 is objected for following informality:
In step (a), line 4, the underline (“_”) between “provide” and “growth” is a typographic error, and should be removed. 
In step (c), line 3, the underline (“_”) between “chloroplasts” and “within” is a typographic error, and should be removed. 
In addition, in the newly added wherein clause, the “triacycl glyceride” appears to be a typographic error, and should be changed to --- triacyl glyceride--- instead.    
Furthermore, the newly added wherein clause appears to limit “accumulated lipid particles” in steps (a), (c) and (d).  However, the wherein clause is in the same paragraph of step (d).  It is suggested to move “wherein the accumulated lipid particles are subcellular spherical particles comprising a triacyl glyceride core encapsulated by the fusion polypeptide” to be in a separate paragraph.  
Note: the claim is interpreted as such.  If the newly added wherein clause was intended to limit step (d) only, applicant is required to recite the subject matter clearly, or the claim would be subjected to 112(b) rejection. 
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 31-33, 36-38, 41, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al. (US 20030211511, published 11/13/2003, filed 11/6/2002), in view of Rosen et al. (US 20120178123, published 7/12/2012, filed 9/16/2010), and Parthibane et al. (Serine/Threonine/Tyrosine Protein Kinase Phosphorylates Oleosin, a Regulator of Lipid Metabolic Functions. Plant Physiology, 159, pp. 95–104, 2012).  
Claim 31 is drawn to a method comprising the steps of:
(a) introducing a nucleic acid into eukaryotic microalgaoleosin 1 (Oleo1) protein or fragment thereof to provide growth condition specific targeting to the fusion polypeptide and a polypeptide of interest; wherein the growth condition specific targeting is targeting to microalgal chloroplast under homeostatic growth conditions and targeting to accumulated lipid particles under stress conditions and a nucleic acid sequence capable of controlling expression in microalgae; 

(c) subjecting the growing microalgae of step (b) to stress conditions to form accumulated lipid particles and to target the fusion polypeptide to the accumulated lipid particles from the chloroplasts within the microalgae; and
(d) and isolating the accumulated lipid particles enriched for the fusion polypeptide,   
The function is producing accumulated lipid particles enriched for a fusion peptide, wherein the accumulated lipid particles are subcellular spherical particles comprising a triacyl glyceride core encapsulated by the fusion polypeptide (functional limitation).  
Claim 41 limits claim 31 wherein the microalgae is selected form the group of microalgae consisting of green algae (Chlorophyceae), diatoms (Bacillariophyceae), yellow-green algae (Xanthophyceae), golden algae (Chrysophyceae), red algae (Rhodophyceae), brown algae (Phaeophyceae), dinoflagellates (Dinophyceae) or pico- plankton (Prasinophyceae and Eustigmatophyceae), wherein the green algae optionally belongs to the genus Clamydomonas, or Chlorella.
Dependent claims:
Claim 32 limits the stress conditions to medium that is insufficient in nutrients of nitrogen or phosphorus.  
Claim 33 limits the stress conditions to exogenous stress factor, a non-homeostatic pH, a non-homeostatic salinity, or a non-homeostatic light intensity.   
Claim 36 recites that microalgae is grown under homeostatic growth conditions (first time period, substantially no accumulated lipid particles), then (second time period) is grown under stress conditions. 

Claim 38 limits claim 36, wherein during the first period the microalgae is grown to early stationary phase, and wherein during early stationary phase the Amendment and Response to Election Requirement   Page 6 microalgae are subjected to stress conditions during the second time period.  
New claim 48 limits claim 31 wherein the microalgae are in liquid culture.

According to instant specification ([0005]), eukaryotic microalgae, hereinafter “algae” or “algal cells”, are eukaryotic photosynthetic organisms. 
Briggs et al. teach introducing a fusion peptide: the fusion peptide includes (i) protein of interest thioredoxin reductase protein and (ii) a transit peptide encoding DNA, and a promoter (reading on sequence controlling expression) into plant including algal cell ([0031], [0232], claim 22-23, 37).   
Briggs et al. teach that green alga Chlamydomonas reinhardtii (green alga is alga, and microalgae of claim 41) is preferred organism ([0355]), reading on eukaryotic microalgae, the limitation of claim 41, and applicant used in examples (instant specification, example 2, [0145]).  
The transit/signal peptide is oleosin ([0234], claim 20), which is an oil body target peptide functioning to target the fusion peptide to an accumulated oil body.  The oil body reads on lipid particle. Thus, the lipid particle is enriched for the fusion polypeptide ([0236]). 
In view of specification ([0035]), the terms “accumulated lipid particle” or “ALP”, as may be used interchangeably herein, refer to subcellular sized approximately spherical particles comprising a triacyl glyceride core encapsulated by oil body proteins or chimeric proteins comprising fragments thereof produced under certain conditions in the transgenic algal cells of the invention”. 
The accumulated oil body of Briggs et al. reads on the ALP as claimed. 
et al., or any art teaching using oleosin polypeptides. 
Briggs et al. teach using the targeting peptide to target the gene product (the fusion protein) to chloroplast ([0353]). As analyzed above, oleosin is a target peptide in the fusion protein. 
Briggs et al. teach that the cells are grow under optimized appropriate growth conditions thus the protein is expressed ([0330]), reading on “homeostatic conditions” as described in instant specification ([0046]).    
Briggs et al. teach isolating the fusion polypeptide ([0081], claim 37).  Given that the fusion protein and lipid particle (oil body) are together (enriched for each other), Briggs et al teach step (d).  

Thus, Briggs et al. teach limitations of claims 31 and 41 except do not teach subjecting the algal cell to stress conditions of step (c). 
Rosen et al. teach that algae chloroplast has 2 phases: a growing and dividing first phase under conventional growth stimulating condition (reading on homeostatic growth condition of step (b); and a lipid production/enhancement second phase, particularly in chloroplast, while the second phase is induced by stress condition and while the cells do not grow or divide ([0009], [0019]).  
Rosen et al. demonstrated increased lipid production by 50% under stress conditions (abstract). 
Thus, Rosen et al. not only teach steps (b) and (c) of claim 31, but also teach the advantage that algae produce more lipids under stress conditions.    

Parthibane et al. teach using oleosin (OLE3) in a fusion protein with GFP to target the fusion protein to tissues and demonstrated that the fusion protein is localized exclusively in chloroplasts of st para; p96, fig 1).   Parthibane et al. demonstrated that GFP is highly expressed and enriched in the chloroplasts (p96, fig 1).  
As analyzed above, Oleo1 is an obvious functional equivalent of Parthibane et al., or any art teaching using oleosin polypeptides. 
Parthibane et al. also teach that oil bodies/lipid particle is enriched for the fusion peptide of olesosin and GFP (p101, right col, 1st para, fig 7), supporting Briggs et al that lipid particle enriched for a fusion polypeptide. 

Regarding dependent claims, Rosen et al. teach that nitrogen deficiency is an environmental condition that enhances lipid production ([0013]), teaching the limitation of claim 32. 
Rosen et al. teach that algae chloroplast has 2 phases: a growing and dividing first phase under conventional growth stimulating condition; and a lipid production/enhancement second phase, while the second phase is induced by stress condition and while the cells do not grow or divide ([0009], [0019]), including non-homeostatic pH and light ([0035], claim 8), teaching the limitations of claims 33 and 36. 
Rosen et al. further teach that induced stress condition would end the logarithmic growth (first phase) of algae with killing most of algae.  The induced stress condition would also enhance lipid production in chloroplast (second phase) ([0008]), teaching claim 37. 
Rosen et al. also teach that algae cells first grow entering stationary phase without cell death (reading on early stationary phase) under normal growth condition. When the growth condition is changed by giving induced stress condition (non-homeostatic conditions) during the stationary phase, the cells start to produce more lipid ([0014] and [0021]), teaching claim 38. 
Rosen et al. teach growing algae/microalgae in liquid medium ([0021]), teaching the limitation of new claim 48. 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Briggs et al. teach all claim limitations except do not teach subjecting the green alga (microalga/alga) to stress conditions of step (c) of claim 31. 
Rosen et al. not only teach step (c) of claim 31, but also teach the advantage that algae produce more lipids under stress conditions.    
Parthibane et al. teach and demonstrated that oleosin targets the fusion peptide exclusively into chloroplast and that oil bodies/lipid particle is enriched for the fusion peptide comprising oleosin. 
One ordinary skill in the art would have realized that oleosin functions to target the fusion peptide exclusively into chloroplast, and that oil bodies/lipid particle is enriched for the fusion peptide comprising oleosin, as taught by Briggs et al and demonstrated by Parthibane et al., and been motivated to introduce protein of interest by any oleosin polypeptide including oleosin 1 as a fusion peptide to microalgae chloroplast as taught by Briggs et al., to achieve the expected result of lipid synthesis in algal chloroplasts and lipid particle enriched for the fusion peptide. 
One ordinary skill in the art also would have realized that algae produces more lipids in chloroplasts under stress conditions as taught by Rosen et al., and been motivated to apply such condition into the method of Briggs et al. to achieve the expected result of increased lipid synthesis in algae chloroplasts.  
The expectation of success would have been high because Parthibane et al. demonstrated that Oleosin leads the peptide of interest into chloroplast and leads to lipid particle accumulation to oil body, and Rosen et al. demonstrated that microalgae and algae cell produce more lipid in chloroplast in stress conditions.   

Regarding the new functional limitation “wherein the accumulated lipid particles are subcellular spherical particles comprising a triacyl glyceride core encapsulated by the fusion polypeptide”, according to specification (Examples 1-5, [0141]-[0157]), is achieved by introducing a specific transformation vector pChlamy_3 plasmid comprising SEQ ID NO:  7 encoding an Oleosin 1 and a C. reinhardtii PDS gene (examples 1-2, which is not claimed) under nitrogen stress conditions (example 3).   
Otherwise, the claimed method steps are taught by or obvious over prior art. If the limitation was intended to be considered unexpected, the subject matter of PDS gene should have been claimed, and would have been subjected to further search.  

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Briggs et al. in view of Rosen et al. and Parthibane et al. as applied to claim 31 above, and further in view of Spangenberg et al. (WO2011060490, published 5/26/2011).  
Claim 31 has been analyzed above. 
Claim 40 limits claim 31, wherein the oleosin is a protein encoded by a nucleic acid sequence having the sequence set forth in SEQ ID NO: 7 (elected).  
Briggs et al. in view of Rosen et al. and Parthibane et al. do not teach the oleosin being encoded by SEQ ID NO: 7. 
Spangenberg et al. teach polynucleotide sequence 100% identical to instant SEQ ID NO: 7 (SEQ ID NO: 24 of Spangenberg et al.), and an oleosin peptide sequence encoded by instant SEQ ID NO: 7 (SEQ ID NO: 25 of Spangenberg et al.).  SEQ ID NO: 7 is a functional equivalent of the oleosin as taught by Briggs et al. and by Parthibane et al. 
Against instant SEQ ID NO: 7

AZI44107
ID   AZI44107 standard; DNA; 912 BP.
XX

XX
DT   07-JUL-2011  (first entry)
XX
DE   Oleosin-angiogenin, ribonuclease, RNase A family, 5 gene fusion SEQ:24.
XX
KW   ANG gene; Oleosin gene; angiogenin, ribonuclease, RNase A family, 5;
KW   cosmetics; ds; feedstuff; gene; gene expression; gene fusion;
KW   protein production; transgenic plant.
XX
OS   Arabidopsis thaliana.
OS   Bos taurus.
OS   Chimeric.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   CDS             1..912
FT                   /*tag=  a
FT                   /product= "Oleosin and angiogenin, ribonuclease, RNase A 
FT                   family, 5 fusion protein"
FT   misc_feature    1..519
FT                   /*tag=  b
FT                   /note= "Arabidopsis thaliana oleosin encoding DNA"
FT   misc_feature    520..537
FT                   /*tag=  c
FT                   /note= "Thrombin protease recognition site DNA"
FT   misc_feature    538..909
FT                   /*tag=  d
FT                   /note= "Bos taurus angiogenin encoding DNA"
XX
CC PN   WO2011060490-A1.
XX
CC PD   26-MAY-2011.
XX
CC PF   18-NOV-2010; 2010WO-AU001543.
XX
PR   18-NOV-2009; 2009AU-00905627.
XX
CC PA   (AGRI-) AGRIC VICTORIA SERVICES PTY LTD.
XX
CC PI   Spangenberg G,  Mouradov A,  Wang J,  Cocks BG,  Knight M;
CC PI   Mcdonagh M;
XX
DR   WPI; 2011-F61247/36.
DR   P-PSDB; AZI44108.
XX
CC PT   Plant cell, plant callus, plant, seed or other plant part used in e.g. 
CC PT   food, beverage, food supplement, nutraceutical, pharmaceutical or 
CC PT   veterinary product comprises angiogenin gene or its active fragment or 
CC PT   angiogenin polypeptide.
XX
CC PS   Example 6; SEQ ID NO 24; 124pp; English.
XX
CC   The invention relates to a novel plant cell, plant callus, plant, seed or
CC   other plant part used in e.g. food, beverage, food supplement, 
CC   nutraceutical, pharmaceutical or veterinary product. The plant cell, 
CC   plant callus, plant, seed or other plant part comprises an angiogenin 
CC   gene or its functionally active fragment or variant and/or an angiogenin 
CC   polypeptide. Also claimed is: a plant-produced angiogenin; a method of 
CC   producing a transformed plant cell expressing an angiogenin gene; a 
CC   method of producing transformed plant calli, plants, seeds or other plant
CC   parts comprising angiogenin; an artificial construct capable of enabling 
CC   expression of an angiogenin gene in a plant cell; an angiogenin gene with
CC   codon-usage adapted for plants to enable expression of the angiogenin 
CC   gene in a plant cell; a method of enhancing expression, activity or 
CC   isolation of angiogenin in plants; an artificial construct or chimeric 
CC   sequence capable of enabling expression of an angiogenin gene in a plant 
CC   cell; a chimeric sequence comprising an angiogenin gene and a plant 
CC   signal peptide; and a method of using a plant cell, plant callus, plant, 
CC   seed or other plant part including an angiogenin as feed stock for 
CC   animals or as a composition suitable for human consumption. The 

CC   foodstuff supplements and cosmetics. The angiogenin can be prepared by an
CC   efficient process that allows its production on commercial scale. The 
CC   present sequence is an Oleosin-angiogenin, ribonuclease, RNase A family, 
CC   5 gene fusion used in the invention to produce an expression cassette for
CC   transformation of the plant chloroplast genome.
XX
SQ   Sequence 912 BP; 240 A; 234 C; 219 G; 219 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 516;  DB 42;  Length 912;
  Best Local Similarity   100.0%;  
  Matches  516;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGCGGATACAGCTAGAGGAACCCATCACGATATCATCGGCAGAGACCAGTACCCGATG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGCGGATACAGCTAGAGGAACCCATCACGATATCATCGGCAGAGACCAGTACCCGATG 60

Qy         61 ATGGGCCGAGACCGAGACCAGTACCAGATGTCCGGACGAGGATCTGACTACTCCAAGTCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ATGGGCCGAGACCGAGACCAGTACCAGATGTCCGGACGAGGATCTGACTACTCCAAGTCT 120

Qy        121 AGGCAGATTGCTAAAGCTGCAACTGCTGTCACAGCTGGTGGTTCCCTCCTTGTTCTCTCC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGGCAGATTGCTAAAGCTGCAACTGCTGTCACAGCTGGTGGTTCCCTCCTTGTTCTCTCC 180

Qy        181 AGCCTTACCCTTGTTGGAACTGTCATAGCTTTGACTGTTGCAACACCTCTGCTCGTTATC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AGCCTTACCCTTGTTGGAACTGTCATAGCTTTGACTGTTGCAACACCTCTGCTCGTTATC 240

Qy        241 TTCAGCCCAATCCTTGTCCCGGCTCTCATCACAGTTGCACTCCTCATCACCGGTTTTCTT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TTCAGCCCAATCCTTGTCCCGGCTCTCATCACAGTTGCACTCCTCATCACCGGTTTTCTT 300

Qy        301 TCCTCTGGAGGGTTTGGCATTGCCGCTATAACCGTTTTCTCTTGGATTTACAAGTACGCA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TCCTCTGGAGGGTTTGGCATTGCCGCTATAACCGTTTTCTCTTGGATTTACAAGTACGCA 360

Qy        361 ACGGGAGAGCACCCACAGGGATCAGACAAGTTGGACAGTGCAAGGATGAAGTTGGGAAGC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ACGGGAGAGCACCCACAGGGATCAGACAAGTTGGACAGTGCAAGGATGAAGTTGGGAAGC 420

Qy        421 AAAGCTCAGGATCTGAAAGACAGAGCTCAGTACTACGGACAGCAACATACTGGTGGGGAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 AAAGCTCAGGATCTGAAAGACAGAGCTCAGTACTACGGACAGCAACATACTGGTGGGGAA 480

Qy        481 CATGACCGTGACCGTACTCGTGGTGGCCAGCACACT 516
              ||||||||||||||||||||||||||||||||||||
Db        481 CATGACCGTGACCGTACTCGTGGTGGCCAGCACACT 516

Against peptide encoded by instant SEQ ID NO: 7

AZI44108
ID   AZI44108 standard; protein; 303 AA.
XX
AC   AZI44108;
XX
DT   07-JUL-2011  (first entry)
XX
DE   Oleosin-angiogenin ribonuclease, RNase A family, 5 fusion protein SEQ:25.
XX
KW   ANG protein; Oleosin protein;
KW   angiogenin, ribonuclease, RNase A family, 5; cosmetics; feedstuff;
KW   fusion protein; gene expression; protein production; transgenic plant.
XX
OS   Arabidopsis thaliana.
OS   Bos taurus.
OS   Chimeric.
OS   Unidentified.

FH   Key             Location/Qualifiers
FT   Region          1..173
FT                   /note= "Arabidopsis thaliana oleosin protein"
FT   Region          174..179
FT                   /note= "Thrombin protease recognition site"
FT   Region          180..303
FT                   /note= "Bos taurus angiogenin protein"
XX
CC PN   WO2011060490-A1.
XX
CC PD   26-MAY-2011.
XX
CC PF   18-NOV-2010; 2010WO-AU001543.
XX
PR   18-NOV-2009; 2009AU-00905627.
XX
CC PA   (AGRI-) AGRIC VICTORIA SERVICES PTY LTD.
XX
CC PI   Spangenberg G,  Mouradov A,  Wang J,  Cocks BG,  Knight M;
CC PI   Mcdonagh M;
XX
DR   WPI; 2011-F61247/36.
DR   N-PSDB; AZI44107.
XX
CC PT   Plant cell, plant callus, plant, seed or other plant part used in e.g. 
CC PT   food, beverage, food supplement, nutraceutical, pharmaceutical or 
CC PT   veterinary product comprises angiogenin gene or its active fragment or 
CC PT   angiogenin polypeptide.
XX
CC PS   Disclosure; SEQ ID NO 25; 124pp; English.
XX
CC   The invention relates to a novel plant cell, plant callus, plant, seed or
CC   other plant part used in e.g. food, beverage, food supplement, 
CC   nutraceutical, pharmaceutical or veterinary product. The plant cell, 
CC   plant callus, plant, seed or other plant part comprises an angiogenin 
CC   gene or its functionally active fragment or variant and/or an angiogenin 
CC   polypeptide. Also claimed is: a plant-produced angiogenin; a method of 
CC   producing a transformed plant cell expressing an angiogenin gene; a 
CC   method of producing transformed plant calli, plants, seeds or other plant
CC   parts comprising angiogenin; an artificial construct capable of enabling 
CC   expression of an angiogenin gene in a plant cell; an angiogenin gene with
CC   codon-usage adapted for plants to enable expression of the angiogenin 
CC   gene in a plant cell; a method of enhancing expression, activity or 
CC   isolation of angiogenin in plants; an artificial construct or chimeric 
CC   sequence capable of enabling expression of an angiogenin gene in a plant 
CC   cell; a chimeric sequence comprising an angiogenin gene and a plant 
CC   signal peptide; and a method of using a plant cell, plant callus, plant, 
CC   seed or other plant part including an angiogenin as feed stock for 
CC   animals or as a composition suitable for human consumption. The 
CC   transgenic plant or other plant part is used in medicine, dietary 
CC   foodstuff supplements and cosmetics. The angiogenin can be prepared by an
CC   efficient process that allows its production on commercial scale. The 
CC   present sequence is an Oleosin-angiogenin, ribonuclease, RNase A family, 
CC   5 fusion protein used in the invention to produce an expression cassette 
CC   for transformation of the plant chloroplast genome.
XX
SQ   Sequence 303 AA;

Alignment Scores:
Length:                 303    
Score:                  877.00         Matches:       172    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            87.4%          Indels:        0      
DB:                     18             Gaps:          0      

US-16-338-874A-7 (1-516) x AZI44108 (1-303)

Qy          1 ATGGCGGATACAGCTAGAGGAACCCATCACGATATCATCGGCAGAGACCAGTACCCGATG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy         61 ATGGGCCGAGACCGAGACCAGTACCAGATGTCCGGACGAGGATCTGACTACTCCAAGTCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         21 MetGlyArgAspArgAspGlnTyrGlnMetSerGlyArgGlySerAspTyrSerLysSer 40

Qy        121 AGGCAGATTGCTAAAGCTGCAACTGCTGTCACAGCTGGTGGTTCCCTCCTTGTTCTCTCC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         41 ArgGlnIleAlaLysAlaAlaThrAlaValThrAlaGlyGlySerLeuLeuValLeuSer 60

Qy        181 AGCCTTACCCTTGTTGGAACTGTCATAGCTTTGACTGTTGCAACACCTCTGCTCGTTATC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SerLeuThrLeuValGlyThrValIleAlaLeuThrValAlaThrProLeuLeuValIle 80

Qy        241 TTCAGCCCAATCCTTGTCCCGGCTCTCATCACAGTTGCACTCCTCATCACCGGTTTTCTT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         81 PheSerProIleLeuValProAlaLeuIleThrValAlaLeuLeuIleThrGlyPheLeu 100

Qy        301 TCCTCTGGAGGGTTTGGCATTGCCGCTATAACCGTTTTCTCTTGGATTTACAAGTACGCA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 SerSerGlyGlyPheGlyIleAlaAlaIleThrValPheSerTrpIleTyrLysTyrAla 120

Qy        361 ACGGGAGAGCACCCACAGGGATCAGACAAGTTGGACAGTGCAAGGATGAAGTTGGGAAGC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ThrGlyGluHisProGlnGlySerAspLysLeuAspSerAlaArgMetLysLeuGlySer 140

Qy        421 AAAGCTCAGGATCTGAAAGACAGAGCTCAGTACTACGGACAGCAACATACTGGTGGGGAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        141 LysAlaGlnAspLeuLysAspArgAlaGlnTyrTyrGlyGlnGlnHisThrGlyGlyGlu 160

Qy        481 CATGACCGTGACCGTACTCGTGGTGGCCAGCACACT 516
              ||||||||||||||||||||||||||||||||||||
Db        161 HisAspArgAspArgThrArgGlyGlyGlnHisThr 172

Spangenberg et al. further teach using above sequence in a fusion gene encoding a fusion protein (figs 9-10).  Spangenberg et al. teach oleosin as targeting peptide to target the fusion protein to specific tissue including algae (p15, lines 22-26; p32, lines 9-20), particularly to chloroplast, to express the peptide there (p42, lines 8-13). 
Since the sequences are Oleosin 1 sequences, Spangenberg et al. not only teach the limitation of claim 40, but also further teach the new limitation of claim 31. 
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
One ordinary skill in the art would have realized the oleosin sequence encoded by SEQ ID NO: 7 were proven to target protein of interest to chloroplast as demonstrated by Spangenberg et al., and been motivated to use such known target peptide sequence in the fusion protein and method of Briggs 
Therefore, the claim would have been obvious to one ordinary skill in the art.  

Remarks
The following references were cited by examiner, and/or are relevant to instant application, are filed but not cited by examiner. 
US 20130273620, published 10/17/2013, filed 3/13/2013, teaching that algae include green algae, diatoms, and more ([0028]). 
Shi et al. (Stresses as First-Line Tools for Enhancing Lipid and Carotenoid Production in Microalgae. Frontiers in Bioengineering and Biotechnology. P1-9, 2020, not prior art), teaching PDS gene is related to stress response in microalgae.   

Response to Arguments
New limitation
In view of the amendments of claims, objections to specification and claim 31 are newly made. 

Rejections of Claims under 35 U.S.C. 103 
Claims are significantly amended introducing new ground of rejections.  The rejections are modified accordingly. 

Applicant argues that the term "Accumulated Lipid Particles" or "ALPs" was coined to refer to the collections of lipids present in specific transgenic algae and is defined in paragraph [0035] as referring to subcellular sized approximately spherical particles comprising a triacyl glyceride core 
Applicant then cites figures 7-8 of the specification (see page 2 of the argument, 3rd para), and argues that although wild type cells accumulate lipids when stressed, they do not produce ALPs. The lipids accumulated by wild type cells are lower in quantity and have less integrity when isolated using floatation centrifugation. 
Applicant then argues that Briggs fails to provide any teaching or suggestion of ALPs, let alone ALPS that are only present under stress conditions in transgenic algae expressing specific oleosins. 
The argument is fully considered but not deemed persuasive. 
Initially, in view of specification (examples 1-5), such ALP accumulation under stress conditions is achieved by introducing a specific transformation vector pChlamy_3 plasmid comprising SEQ ID NO:  7 encoding an Oleosin 1 and a C. reinhardtii PDS gene (examples 1-2, which is not claimed) under nitrogen stress conditions (example 3).    
Thus, the limitation of “wherein the accumulated lipid particles are subcellular spherical particles comprising a triacyl glyceride core encapsulated by the fusion polypeptide” is achieved by introducing a specific transformation vector pChlamy_3 plasmid comprising SEQ ID NO:  7 encoding an Oleosin 1 and a C. reinhardtii PDS gene (examples 1-2, which is not claimed) under nitrogen stress conditions (example 3).    
It is critical that if the limitation was intended to be considered unexpected, the subject matter of PDS gene should have been claimed, and would have been subjected to further search and analysis.  
Shi et al. (Stresses as First-Line Tools for Enhancing Lipid and Carotenoid Production in Microalgae. Frontiers in Bioengineering and Biotechnology. P1-9, 2020, not prior art), teaching that PDS gene is related to stress response in microalgae (p5, right col, last para; P6, left col, 1st para).   

Otherwise, the claimed method steps are taught by or are obvious over the prior art.
In fact, Briggs et al. teach that green alga Chlamydomonas reinhardtii (green alga is alga, and microalgae of claim 41) is preferred organism ([0355]), reading on eukaryotic microalgae, the limitation of claim 41, and applicant used in examples (instant specification, example 2, [0145]).  
The transit/signal peptide is oleosin ([0234], claim 20), which is an oil body target peptide functioning to target the fusion peptide to an accumulated oil body.  The oil body reads on lipid particle. Thus, the lipid particle is enriched for the fusion polypeptide ([0236]). 
In view of specification ([0035]), the terms “accumulated lipid particle” or “ALP”, as may be used interchangeably herein, refer to subcellular sized approximately spherical particles comprising a triacyl glyceride core encapsulated by oil body proteins or chimeric proteins comprising fragments thereof produced under certain conditions in the transgenic algal cells of the invention”. 
The accumulated oil body of Briggs et al. reads on the ALP as claimed. 

Regarding the argument about green algae and microalgae, claim 41 limits microalgae to green algae.  Transforming green algae/micro algae was routine practice in the art at the time the application was filed, as indicated by Briggs et al. ([0356]). 

Conclusion 
No claim is allowed.   
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/BRATISLAV STANKOVIC/Acting SPE, Art Unit 1663